Order entered July 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00407-CV

                           IN THE INTEREST OF S.L., A CHILD

                     On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                           Trial Court Cause No. 429-53564-2013
                Before Chief Justice Wright and Justices Lang-Miers and Brown

                                            ORDER
       By motion filed June 19, 2014, the parties inform the Court that they have settled their

differences in this suit and jointly move to (1) abate the appeal to permit proceedings in the trial

court to effectuate the agreement and (2) dismiss the appeal.              See TEX. R. CIV. P.

42.1(a)(1),(2)(C). We GRANT the parties’ request to abate the appeal and ORDER the trial

court to conduct such proceedings as necessary to effectuate the parties’ agreement. We further

ORDER the parties to file a status report of the trial court proceedings within thirty days of the

date of this order. Upon notification that the trial court’s proceedings have concluded, the Court

will determine the parties’ request to dismiss the appeal. We caution the parties that failure to

timely file the status report may result in the motion to dismiss being denied and reinstatement of

the appellate deadlines.
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Jill

Willis, Presiding Judge of the 429th Judicial District Court of Collin County, Texas and all

counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty-five days from the date of this order or when the status report is filed,

whichever occurs sooner.

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE